Appeal from a judgment of the Erie County Court (Kenneth F. Case, J), rendered October 25, 2012. The judgment convicted defendant, upon his plea of guilty, of reckless assault of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of reckless assault of a child (Penal *1380Law § 120.02 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). “Although County Court’s colloquy was brief, defendant signed a detailed written waiver of the right to appeal . . . , and he acknowledged to the court that he understood that he was foregoing the right to appeal” (People v Luper, 101 AD3d 1668, 1668 [2012], lv denied 20 NY3d 1101 [2013]; see People v Ramos, 7 NY3d 737, 738 [2006]; cf. People v Bradshaw, 18 NY3d 257, 267 [2011]). The valid waiver encompasses defendant’s challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). Present — Scudder, P.J., Centra, Garni, Sconiers and Whalen, JJ.